Order entered August 7, 2014




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00022-CV

                          ROBERT PERRY, II, ET AL., Appellants

                                               V.

             FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee

                       On Appeal from the County Court at Law No. 4
                                   Dallas County, Texas
                           Trial Court Cause No. CC-13-05355-D

                                           ORDER
       On July 7, 2014, we ordered that this appeal be submitted without a reporter’s record.

Before the Court is the August 6, 2014 motion of Coral Hough, Official Court Reporter for

County Court at Law No. 4 of Dallas County, Texas, requesting an extension of time to file the

reporter’s record. Coral Hough has informed the Court that appellants have now requested and

paid for preparation of the reporter’s record. In the interest of justice, we GRANT the motion.

       We ORDER the reporter’s record filed on or before August 26, 2014. Appellants shall

file their brief on or before September 25, 2014.

                                                      /s/   ADA BROWN
                                                            JUSTICE